Name: 2014/336/EU: Commission Decision of 5 June 2014 amending Decisions 2006/799/EC, 2007/64/EC, 2009/300/EC, 2009/894/EC, 2011/330/EU, 2011/331/EU and 2011/337/EU in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2014) 3674) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  wood industry;  cultivation of agricultural land;  information technology and data processing;  communications;  technology and technical regulations;  marketing;  electronics and electrical engineering
 Date Published: 2014-06-07

 7.6.2014 EN Official Journal of the European Union L 168/112 COMMISSION DECISION of 5 June 2014 amending Decisions 2006/799/EC, 2007/64/EC, 2009/300/EC, 2009/894/EC, 2011/330/EU, 2011/331/EU and 2011/337/EU in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2014) 3674) (Text with EEA relevance) (2014/336/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular point (c) of Article 8(3) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Commission Decision 2006/799/EC (2) expires on 31 December 2014. (2) Commission Decision 2007/64/EC (3) expires on 31 December 2014. (3) Commission Decision 2009/300/EC (4) expires on 31 October 2014. (4) Commission Decision 2009/894/EC (5) expires on 31 December 2014. (5) Commission Decision 2011/330/EU (6) expires on 6 June 2014. (6) Commission Decision 2011/331/EU (7) expires on 31 December 2014. (7) Commission Decision 2011/337/EU (8) expires on 9 June 2014. (8) An assessment has been carried out to evaluate the relevance and appropriateness of the current ecological criteria, as well as of the related assessment and verification requirements, established by Decisions 2006/799/EC, 2007/64/EC, 2009/300/EC, 2009/894/EC, 2011/330/EU, 2011/331/EU and 2011/337/EU. As the current ecological criteria and the related assessment and verification requirements set out in those Decisions are still under revision, it is appropriate to prolong the periods of validity of those ecological criteria and the related assessment and verification requirements until 31 December 2015. (9) Decisions 2006/799/EC, 2007/64/EC, 2009/300/EC, 2009/894/EC, 2011/330/EU, 2011/331/EU and 2011/337/EU should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 6 of Decision 2006/799/EC is replaced by the following: Article 6 The ecological criteria for the product group soil improvers  and the related assessment and verification requirements shall be valid until 31 December 2015.. Article 2 Article 5 of Decision 2007/64/EC is replaced by the following: Article 5 The ecological criteria for the product group growing media  and the related assessment and verification requirements shall be valid until 31 December 2015.. Article 3 Article 3 of Decision 2009/300/EC is replaced by the following: Article 3 The ecological criteria for the product group televisions , as well as the related assessment and verification requirements, shall be valid until 31 December 2015.. Article 4 Article 3 of Decision 2009/894/EC is replaced by the following: Article 3 The ecological criteria for the product group wooden furniture , as well as the related assessment and verification requirements, shall be valid until 31 December 2015.. Article 5 Article 3 of Decision 2011/330/EU is replaced by the following: Article 3 The ecological criteria for the product group notebook computers , as well as the related assessment and verification requirements, shall be valid until 31 December 2015.. Article 6 Article 3 of Decision 2011/331/EU is replaced by the following: Article 3 The criteria for the product group light sources , as well as the related assessment and verification requirements, shall be valid until 31 December 2015.. Article 7 Article 4 of Decision 2011/337/EU is replaced by the following: Article 4 The criteria for the product group personal computers , as well as the related assessment and verification requirements, shall be valid until 31 December 2015.. Article 8 This Decision is addressed to the Member States. Done at Brussels, 5 June 2014. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2006/799/EC of 3 November 2006 establishing revised ecological criteria and the related assessment and verification requirements for the award of the Community eco-label to soil improvers (OJ L 325, 24.11.2006, p. 28). (3) Commission Decision 2007/64/EC of 15 December 2006 establishing revised ecological criteria and the related assessment and verification requirements for the award of the Community eco-label to growing media (OJ L 32, 6.2.2007, p. 137). (4) Commission Decision 2009/300/EC of 12 March 2009 establishing the revised ecological criteria for the award of the Community Eco-label to televisions (OJ L 82, 28.3.2009, p. 3). (5) Commission Decision 2009/894/EC of 30 November 2009 on establishing the ecological criteria for the award of the Community Eco-label for wooden furniture (OJ L 320, 5.12.2009, p. 23). (6) Commission Decision 2011/330/EU of 6 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel for notebook computers (OJ L 148, 7.6.2011, p. 5). (7) Commission Decision 2011/331/EU of 6 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel for light sources (OJ L 148, 7.6.2011, p. 13). (8) Commission Decision 2011/337/EU of 9 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel for personal computers (OJ L 151, 10.6.2011, p. 5).